UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: April 3, 2009 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware1-269113-1502798_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events American Airlines, Inc. is filing herewith a press release issued on April 3, 2009 as Exhibit 99.1, which is included herein.This press release was issued to report March traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:April 3, 2009 EXHIBIT INDEX ExhibitDescription 99.1 Press Release CONTACT:Tim Smith Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE: Friday, April 3, 2009 AMERICAN AIRLINES REPORTS MARCH TRAFFIC FORT WORTH, Texas – American Airlines reported a March load factor of 79.2 percent, a decrease of 4.8 points versus the same period last year. Traffic decreased 10.9 percent and capacity decreased 5.6 percent year over year. Domestic traffic decreased 10.6 percent year over year on 8.2 percent less capacity. International traffic decreased by 11.6 percent relative to last year on a capacity decrease of 1.1 percent. American boarded 7.4 million passengers in March. Detailed traffic and capacity data are on the following pages. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES March 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 10,321,684 11,589,953 -10.9 % D.O.T. DOMESTIC 6,617,058 7,398,383 -10.6 INTERNATIONAL 3,704,626 4,191,570 -11.6 ATLANTIC 1,335,088 1,517,630 -12.0 LATIN AMERICA 1,902,852 2,212,269 -14.0 PACIFIC 466,686 461,672 1.1 AVAILABLE SEAT MILES (000) SYSTEM 13,039,064 13,808,686 -5.6 % D.O.T. DOMESTIC 7,993,759 8,705,509 -8.2 INTERNATIONAL 5,045,305 5,103,177 -1.1 ATLANTIC 1,852,157 1,864,755 -0.7 LATIN AMERICA 2,610,013 2,714,315 -3.8 PACIFIC 583,135 524,107 11.3 LOAD FACTOR SYSTEM 79.2 % 83.9 % -4.8 Pts D.O.T. DOMESTIC 82.8 85.0 -2.2 INTERNATIONAL 73.4 82.1 -8.7 ATLANTIC 72.1 81.4 -9.3 LATIN AMERICA 72.9 81.5 -8.6 PACIFIC 80.0 88.1 -8.1 PASSENGERS BOARDED 7,422,063 8,241,368 -9.9 % SYSTEM CARGO TON MILES (000) 133,037 174,042 -23.6 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YTD March 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 28,588,763 32,482,561 -12.0 % D.O.T. DOMESTIC 18,068,906 20,687,567 -12.7 INTERNATIONAL 10,519,857 11,794,994 -10.8 ATLANTIC 3,580,860 4,051,392 -11.6 LATIN AMERICA 5,659,661 6,424,125 -11.9 PACIFIC 1,279,336 1,319,477 -3.0 AVAILABLE SEAT MILES (000) SYSTEM 37,775,328 41,044,789 -8.0 % D.O.T. DOMESTIC 23,056,022 25,819,464 -10.7 INTERNATIONAL 14,719,306 15,225,325 -3.3 ATLANTIC 5,292,867 5,497,545 -3.7 LATIN AMERICA 7,747,198 8,116,909 -4.6 PACIFIC 1,679,240 1,610,871 4.2 LOAD FACTOR SYSTEM 75.7 % 79.1 % -3.5 Pts D.O.T. DOMESTIC 78.4 80.1 -1.8 INTERNATIONAL 71.5 77.5 -6.0 ATLANTIC 67.7 73.7 -6.0 LATIN AMERICA 73.1 79.1 -6.1 PACIFIC 76.2 81.9 -5.7 PASSENGERS BOARDED 20,330,805 23,050,529 -11.8 % SYSTEM CARGO TON MILES (000) 370,589 504,921 -26.6 % ### AmericanAirlines®We know why you fly® Current AMR Corp. releases can be accessed on the Internet. The address is http://www.aa.com
